The opinion of the court was delivered by
Bedle, J.
The prosecutors are a corporation of this state, and the assessment complained of is for the year 1868, upon their capital stock, being $100,000, the whole of which is invested in securities of the United States, and deposited with the treasurer of this state, as a guarantee to the parties insured, under the requirements of an act of the legislature of April 7th, 1868, (Laws 1868, p. 848, § 7.) By the act of congress, February 25th, 1865, p. 346, § 2, it was enacted that all stocks, bonds, and other securities of the United States, held by individuals, corporations, or associations, shall be exempt from taxation by or under state authority. This was only declaratory of the result of previous adjudication, but it put at rest all question upon the subject. The exemption from the power of state taxation of corporate capital when invested in such securities, to the *130extent of the investment, in the absence of congressional' permission to. tax it, as- in the case of the national banks, is also so clearly established, both by decisions in the courts of the United States and in this state, whenever the tax is-sought to be imposed upon the stock, against the corporation or in the hands of the individual owners, as to render-unnecessary any further discussion of the question. The following cases .are conclusive upon it: Bank of Commerce v. N. Y. City, 2 Black 620; Bank Tax Case, 2 Wallace 200 ; Newark City Bank v. Newark, 1 Vroom 13; State v. Haight, 2 Vroom 400; State v. Hart, 2 Vroom 435.
These securities are also expressly exempted from taxation by section five of the tax act of 1866,* (Laws 1866, p,. 1079.) That act of 1866, like the tax act of 1862, did not contemplate a tax upon the franchises of corporations of this state, but upon their property, regarding the capital stock as-a part of it. Newark City Bank v. Newark, 1 Vroom 13. And the exemption in the fifth section of the act of 1866 is a-clear indication that the legislature had no intention of attempting to tax such securities or any part of the property of the corporation.
The precise character of the securities in question is not stated. The casé proposed, terms them “United States-securities.” Th.e copy of the treasurer's receipt before us-designates them as-United States certificates of certain numbers — $50,000 of the loan of 1862, and $50,000 of the loan of 1865. Certificates were recognized by this court in the case of Newark City Bank v. Newark, as United States securities, and the Supreme Court of the United States in 7 Wall. 16, Bank v. Mayor, regarded certificates given for an indebtedness for supplies as securities exempt from state tax. The certificates in this case seem to have been for a loan, and are undoubtedly of the class of securities exempt from state-taxation.
The assessment must be set aside.
Cited in State, Internat. Life Assur. Co., pros., v. Haight, 6 Vroom 280.

 Rev., p. 1151, § 64.